919 F.2d 738
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brick P. HOUSTON, Plaintiff-Appellant,Ronald Stafford, Plaintiff,v.Robert BROWN, Jr., Dan Bolden, Ronald E. Houseworth,Marjorie Vanochten, Raymond T. Toombs, Pete Vidor,Ray Palmer, Don Mason, Defendants-Appellees.
No. 90-1342.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.8

ORDER

2
Brick Houston appeals the district court's judgment dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights case and granting summary judgment for the defendants.


3
Houston claimed that the defendants, who are the warden and three deputy wardens at Ionia Maximum Correctional Facility, violated his constitutional rights by depriving him of reasonable out-of-cell exercise.  He requested damages and injunctive relief.


4
After reviewing both parties' motions for summary judgment, the district court granted summary judgment for the defendants.  The court decided that, in light of the circumstances and conditions of Houston's case, the defendants provided him with the minimum amount of out-of-cell exercise required by the eighth amendment.   See Walker v. Mintzes, 771 F.2d 920, 927-28 (6th Cir.1985).


5
Houston raises the same argument on appeal.


6
We have examined the issue raised on appeal and find it to be without merit for the reasons stated by the district court.  Accordingly, for the reasons stated in the district court's opinion dated March 5, 1990, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation